PARKER, Judge.
The question presented by this appeal is whether the Utilities Commission was required, in this general rate case, to consider and pass upon appellant’s claim that it was entitled to have extended area service (EAS) connecting applicant’s Lil-lington exchange with other exchanges serving telephone customers throughout Harnett County. We hold that it was not.
No question is raised that this is a general rate case under G.S. 62-133 and that it was properly so declared by the Utilities Commission pursuant to the authority granted it by G.S. 62-137. It was, therefore, necessary for the Commission in this proceeding to follow the steps and to make the determinations required by G.S. 62-133, in so doing applying the principles set forth in the opinion of our Supreme Court in Utilities Comm. v. Telephone Co., 281 N.C. 318, 189 S.E. 2d 705 (1972). In performing the important function assigned to it by statute of fixing “such rates as shall be fair both to the public utility and to the consumer,” G.S. 62-133(a), it was necessary for the Commission in this proceeding, as in other general rate cases, to consider and evaluate voluminous testimony and exhibits and to make the many difficult value judgments which are necessarily involved in following the steps mandated by G.S. 62-133. Neither the present appellant, the County of Har-*28nett, nor anyone else affected by the Commission’s final order, has raised any question by appeal to this Court concerning the procedures followed by the Commission in arriving at its ultimate determination as to fair rates in this ease.
By intervening in this case the County of Harnett, as a telephone customer of Carolina Telephone, did not oppose an increase in the rates to be allowed Carolina Telephone for the services which it was rendering and which it proposed to continue to render in Harnett County. Rather, appellant’s purpose was to obtain an order of the Commission which would require Carolina Telephone to provide EAS connecting its exchange serving the county seat at Lillington with its other exchanges serving telephones in Harnett County. It is, of course, easy to understand the legitimate interest which the County of Har-nett, both as a governmental entity and as a telephone customer, has in obtaining toll free telephone communication between its offices in the county seat and the telephones of its citizens living throughout the county. We hold, however, that the Utilities Commission was not required to determine in this, a general rate case, rights which appellant asserts are peculiar to it and to other telephone customers in Harnett County because of the special circumstance that multiple exchanges exist in that county.
The rights which appellant seeks to assert and the relief which it hopes to attain would be more appropriate to a complaint case authorized by G.S. 62-73 than to a general rate case under G.S. 62-133. The difference in the two types of cases and the reasons why the Commission should have broad discretion to refuse to hear in a general rate case matters which would more appropriately be considered in a complaint case, were clearly pointed out by our Supreme Court in the opinion in Utilities Commission v. Gas Co., 259 N.C. 558, 131 S.E. 2d 303 (1963), as follows (pp. 562, 563):
“In a complaint case the field of inquiry is limited to the comparatively narrow question of fair treatment to a group or to a class. Necessarily the Commission must be given broad discretion with respect to the extent which it will hear evidence relating to a particular schedule when the basic question for consideration is: Does the utility need an increase in rates to function effectively or, conversely, can the utility continue to operate, provide effi*29cient service to its customers, and make a fair return to the owners of its properties, or may it so function after a reduction in rates? Utilities Comm. v. Area Development, Inc., 257 N.C. 560, 126 S.E. 2d 325; Utilities Comm. v. Light Co., supra.
To require the Commission in a general rate case to go into minute details with respect to each of the proposed increases and the possible inequalities which might be created thereby would distract its attention from the crucial question, namely: What is a fair rate of return on company’s investment so as to enable it by sound management to pay a fair profit to its stockholders and to maintain and expand its facilities and services in accordance with the reasonable requirements of its customers in the territory covered by its franchise?”
We note from the statement contained in appellant’s brief that as a result of separate proceedings initiated by the Utilities Commission after entry of its final order in this case, the Commission entered an order on 15 March 1976 directing interconnecting service between Carolina Telephone’s Lillington and Dunn exchanges. Appellant acknowledges that to this extent its present appeal is moot.
We find no abuse of the Commission’s discretion in refusing to pass upon appellant’s asserted rights to further EAS in this general rate case, and the order appealed from is
Affirmed.
Chief Judge Brock and Judge Arnold concur.